Exhibit A


Form of




REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of this _____ day of ________2018 by and between Harte Hanks, Inc., a
Delaware corporation (the “Company”), and Wipro, LLC, a Delaware limited
liability company (the “Purchaser”), in connection with that certain Securities
Purchase Agreement by and among the Company and the Purchaser (the “Purchase
Agreement”). Capitalized terms used herein have the respective meanings ascribed
thereto in the Purchase Agreement unless otherwise defined herein.
The parties hereby agree as follows:
1.Certain Definitions.
As used in this Agreement, the following terms shall have the following
meanings:
“Commission” means the U.S. Securities and Exchange Commission.
“Common Stock” means the Company’s common stock, par value $1.00 per share, and
any securities into which such shares may hereinafter be reclassified or
changed.
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
“Preferred Shares” means the shares of Series A Preferred Stock issued and sold
by the Company pursuant to the Purchase Agreement.
“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and any “free writing prospectus” as defined in
Rule 405 under the 1933 Act.
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.
“Registrable Securities” means (i) the Underlying Shares and (ii) any other
securities issued or issuable with respect to or in exchange for the Underlying
Shares, whether by merger, charter amendment or otherwise, provided that a
security shall cease to be a Registrable Security upon (A) sale of such security
pursuant to a Registration Statement or Rule 144 under the 1933 Act, or (B) the
later of (x) five (5) years after the Closing Date (as defined below), and (y)
such time as Rule 144 or another similar exemption under the 1933 Act is
available for the sale of all of such securities without volume limitation
during a three-month period without registration.
“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, including the Prospectus and
amendments and supplements to such Registration Statement, and including
post-effective amendments, all exhibits and all material incorporated by
reference in such Registration Statement.
“Selling Stockholder Questionnaire” means a questionnaire in substantially the
form attached as Exhibit A hereto, or such other form of questionnaire as may
reasonably be adopted by the Company from time to time.
“Underlying Shares” means the shares of Common Stock issued or issuable upon the
conversion of the Preferred Shares.
“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
2.    Registration.
(a)    Underlying Shares Registration Statement. Promptly, but in any event no
later than thirty (30) days, following a written request of the Purchaser on or
after the one year anniversary of the date of this Agreement (the “Closing
Date”), the Company shall prepare and file with the Commission a Registration
Statement covering the resale of all of the Underlying Shares (or such lesser
number of Underlying Shares as is specified in such request). The Purchaser at
any time from time to time may make no more than two such written requests. The
Underlying Shares Registration Statement also shall cover pursuant to Rule 416
such indeterminate number of additional shares of Common Stock due to an
increase in the number of Underlying Shares resulting from changes in the
Conversion Price pursuant to the terms of the Certificate of Designation (the
“Additional Shares”). The foregoing Registration Statement shall be filed on
Form S-3 (or, if Form S-3 is not then available to the Company, on such form of
registration statement as is then available to effect a registration for resale
of the Registrable Securities in accordance with the method of distribution
elected by the Purchaser. The Registration Statement (and each amendment or
supplement thereto, and each request for acceleration of effectiveness thereof)
shall be provided in accordance with Section 3(c) to the Purchaser and its
counsel prior to its filing or other submission.
(b)    Expenses. Except as otherwise expressly provided herein, the Company will
pay all fees and expenses incident to the performance of or compliance with this
Agreement, including all fees and expenses associated with effecting the
registration of the Registrable Securities, including all filing and printing
fees, the Company’s counsel and accounting fees and expenses, costs associated
with clearing the Registrable Securities for sale under applicable state
securities laws, listing fees, fees and expenses of one counsel to the Purchaser
and the Purchaser’s reasonable expenses in connection with the registration, but
excluding discounts, commissions, fees of underwriters, selling brokers, dealer
managers or similar securities industry professionals with respect to the
Registrable Securities being sold.
(c)    Effectiveness.
(i)    The Company shall use its reasonable best efforts to have the
Registration Statement declared effective as soon as practicable, but in any
event within 120 days, after the Purchaser requests that the Company prepare and
file the Registration Statement pursuant to Section 2(a)(i), but in no event
shall the Registration Statement become effective earlier than the one year
anniversary of the Closing Date. The Company shall notify the Purchaser by
facsimile or e-mail as promptly as practicable, and in any event, within 24
hours, after the Registration Statement is declared effective and shall
simultaneously provide the Purchaser with copies of any related Prospectus to be
used in connection with the sale or other disposition of the securities covered
thereby.
(ii)    For not more than 20 consecutive days or for a total of not more than 30
days in any 12 month period, the Company may suspend the use of any Prospectus
included in the Registration Statement contemplated by this Section in the event
that the Company determines in good faith that such suspension is necessary to
(A) delay the disclosure of material non-public information concerning the
Company, the disclosure of which at the time would be, in the good faith opinion
of the Company, materially detrimental to the Company and its stockholders, or
(B) amend or supplement the Registration Statement or the related Prospectus so
that the Registration Statement or Prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the case of the
Prospectus in light of the circumstances under which they were made, not
misleading (an “Allowed Delay”); provided, however, that the Company shall
promptly (A) notify the Purchaser in writing of the commencement of an Allowed
Delay, but shall not (without the prior written consent of the Purchaser)
disclose to the Purchaser any material non-public information giving rise to an
Allowed Delay, (B) advise the Purchaser in writing to cease all sales under the
Registration Statement until the end of the Allowed Delay, and (C) use its best
efforts to terminate an Allowed Delay as promptly as practicable.
(d)    Underwritten Offering. If the Purchaser elects to distribute the
Registrable Securities covered by its request in an underwritten offering, it
shall so advise the Company as a part of their request made pursuant to Section
2(a) and the Purchaser shall select the investment banking firm or firms to act
as the managing underwriter or underwriters in connection with such offering;
provided, that such selection shall be subject to the consent of the Company,
which consent shall not be unreasonably withheld or delayed. The Purchaser will
be solely responsible for all discounts, commissions, and fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to the Registrable Securities being sold in connection with any
such offering.
(e)    Rule 415; Cutback If at any time the Commission takes the position that
the offering of some or all of the Registrable Securities in the Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires the Purchaser to be named
as an “underwriter”, the Company shall use its best efforts to persuade the
Commission that the offering contemplated by the Registration Statement is a
valid secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that the Purchaser is not an “underwriter,” including by
using its best efforts to file amendments to the Registration Statement as
required by the Commission, covering the maximum number of Registrable
Securities permitted to be registered by the Commission. The Purchaser shall
have the right to participate or have its counsel participate in any meetings or
discussions with the Commission regarding the Commission’s position and to
comment or have its counsel comment on any written submission made to the
Commission with respect thereto. No such written submission shall be made to the
Commission to which the Purchaser’s counsel reasonably objects. In the event
that, despite the Company’s best efforts and compliance with the terms of this
Section 2(d), the Commission refuses to alter its position, the Company shall
first reduce or eliminate any securities to be included by any Person other than
the Purchaser and, if any subsequent reduction is necessary, (i) remove from the
Registration Statement such portion of the Registrable Securities (the “Cut Back
Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the Commission may
require to assure the Company’s compliance with the requirements of Rule 415
(collectively, the “Commission Restrictions”); provided, however, that the
Company shall not agree to name the Purchaser as an “underwriter” in such
Registration Statement without the prior written consent of the Purchaser. From
and after the date that the Company is able to effect the registration of such
Cut Back Shares in accordance with any Commission Restrictions (such date, the
“Restriction Termination Date” of such Cut Back Shares) applicable to any Cut
Back Shares, all of the provisions of this Section 2 shall again be applicable
to such Cut Back Shares; provided, however, that (i) the Qualification Deadline
for the Registration Statement, including such Cut Back Shares shall be ten (10)
Business Days after such Restriction Termination Date, and (ii) the date by
which the Company is required to obtain effectiveness with respect to such Cut
Back Shares under Section 2(c) shall be the 90th day immediately after the
Restriction Termination Date.
(f)    Right to Piggyback Registration.
(i)    If at any time following the date of this Agreement that any Registrable
Securities remain outstanding the Company proposes for any reason to register
any shares of Common Stock under the 1933 Act (other than pursuant to a
registration statement on Form S-4 or Form S-8 (or a similar or successor form))
with respect to an offering of Common Stock by the Company for its own account
or for the account of any of its stockholders, it shall at each such time
promptly give written notice to the holders of the Registrable Securities of its
intention to do so (but in no event less than 30 days before the anticipated
filing date) and, to the extent permitted under the provisions of Rule 415 under
the 1933 Act, include in such registration all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within 15 days after receipt of the Company’s notice (a “Piggyback
Registration”). Such notice shall offer the holders of the Registrable
Securities the opportunity to register such number of shares of Registrable
Securities as each such holder may request and shall indicate the intended
method of distribution of such Registrable Securities.
(ii)    Notwithstanding the foregoing, (A) if such registration involves an
underwritten public offering, the Purchaser must sell its Registrable Securities
to, if applicable, the underwriter(s) at the same price and subject to the same
underwriting discounts and commissions that apply to the other securities sold
in such offering (it being acknowledged that the Company shall be responsible
for other expenses as set forth in Section 2(b)) and subject to the Purchaser
entering into customary underwriting documentation for selling stockholders in
an underwritten public offering, and (B) if, at any time after giving written
notice of its intention to register any Registrable Securities pursuant to
Section 2(e)(i) and prior to the effective date of the registration statement
filed in connection with such registration, the Company shall determine for any
reason not to cause such registration statement to become effective under the
1933 Act, the Company shall deliver written notice to the Purchaser and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration; provided, however, that nothing
contained in this Section 2(e)(ii) shall limit the Company’s liabilities and/or
obligations under this Agreement.
3.    Company Obligations. The Company will use its best efforts to effect the
registration of the Registrable Securities in accordance with the terms hereof,
and pursuant thereto the Company will, as expeditiously as possible:
(a)    use its best efforts to cause the Registration Statement to become
effective and to remain continuously effective for a period that will terminate
upon the date on which all Registrable Securities covered by the Registration
Statement may be sold without restriction, including volume or manner-of-sale
restrictions, pursuant to Rule 144 (the “Effectiveness Period”) and advise the
Purchaser in writing when the Effectiveness Period has expired;
(b)    prepare and file with the Commission such amendments and post-effective
amendments and supplements to the Registration Statement and the Prospectus as
may be necessary to keep the Registration Statement effective for the
Effectiveness Period and to comply with the provisions of the 1933 Act and the
1934 Act with respect to the distribution of all of the Registrable Securities
covered thereby;
(c)    provide copies to and permit counsel designated by the Purchaser to
review the Registration Statement and all amendments and supplements thereto no
fewer than seven days prior to its filing with the Commission and not file any
document to which such counsel reasonably objects;
(d)    furnish to the Purchaser and its legal counsel, without charge, (i)
promptly after the same is prepared and publicly distributed, filed with the
Commission, or received by the Company (but not later than two Business Days
after the filing date, receipt date or sending date, as the case may be) one
copy of the Registration Statement and any amendment thereto, each preliminary
prospectus and Prospectus and each amendment or supplement thereto, and each
letter written by or on behalf of the Company to the Commission or the staff of
the Commission, and each item of correspondence from the Commission or the staff
of the Commission, in each case relating to the Registration Statement (other
than any portion of any thereof which contains information for which the Company
has sought confidential treatment), and (ii) such number of copies of a
Prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as the Purchaser may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by the Purchaser that are covered by the related Registration Statement;
(e)    immediately notify the Purchaser promptly of any request by the
Commission for the amending or supplementing of the Registration Statement or
Prospectus or for additional information;
(f)    use its best efforts to (i) prevent the issuance of any stop order or
other suspension of effectiveness and, (ii) if such order is issued, obtain the
withdrawal of any such order at the earliest possible moment and notify the
Company of the issuance of any such order and the resolution thereof, or its
receipt of notice of the initiation or threat of any proceeding for such
purpose;
(g)    prior to any public offering of Registrable Securities, use its best
efforts to register or qualify or cooperate with the Purchaser and its counsel
in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions requested by the Purchaser and do any and all other commercially
reasonable acts or things necessary or advisable to enable the distribution in
such jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(f), or (ii) subject itself to to any material tax in any
jurisdiction where it would not otherwise be so subject but for this Section
3(f), and the Company shall promptly notify the Purchaser of any notification
with respect to the suspension of the registration or qualification of any of
such Registrable Securities for sale under the securities or blue sky laws of
such jurisdictions or its receipt of notice of the initiation or threat of any
proceeding for such purpose;
(h)    use its best efforts to cause all Registrable Securities covered by the
Registration Statement to be listed on each securities exchange, interdealer
quotation system or other market on which similar securities issued by the
Company are then listed;
(i)    in connection with an underwritten offering, (i) enter into such
customary agreements (including underwriting and lock-up agreements in customary
form) and take all such other customary actions as the Purchaser or the managing
underwriter reasonably request in order to expedite or facilitate the
disposition of the Registrable Securities, and (ii) furnish to the Purchaser and
each underwriter, if any, with (i) a written legal opinion of the Company's
outside counsel, dated the closing date of the offering, in form and substance
as is customarily given in opinions of the company’s counsel to underwriters in
underwritten registered offerings, and (ii) on the date of the Prospectus, on
the effective date of any post-effective amendment to the Registration Statement
and at the closing of the offering, dated the respective dates of delivery
thereof, a “comfort” letter signed by the Company's independent certified public
accountants in form and substance as is customarily given in accountants'
letters to underwriters in underwritten registered offerings
(j)    immediately notify the Purchaser, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Registration Statement or Prospectus includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of the Prospectus, in light of the circumstances in which they were
made), and promptly prepare, file with the Commission and furnish to such holder
a supplement to or an amendment of such Registration Statement or Prospectus as
may be necessary so that such Registration Statement or Prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of such Prospectus, in light of the circumstances in
which they were made);
(k)    otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the Commission pursuant to
Rule 424 under the 1933 Act, promptly inform the Purchaser in writing if, at any
time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Purchaser is
required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earnings statement covering a period of at least 12 months, beginning after the
effective date of each Registration Statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the 1933 Act, including Rule 158
promulgated thereunder (for the purpose of this subsection 3(i), “Availability
Date” means the 45th day following the end of the fourth fiscal quarter that
includes the effective date of such Registration Statement, except that, if such
fourth fiscal quarter is the last quarter of the Company’s fiscal year,
“Availability Date” means the 90th day after the end of such fourth fiscal
quarter);
(l)    hold in confidence and not make any disclosure of information concerning
the Purchaser provided to the Company unless (i) disclosure of such information
is necessary to comply with federal or state securities laws, (ii) the
disclosure of such information is necessary to complete the Registration
Statement or to avoid or correct a misstatement or omission in the Registration
Statement, (iii) the release of such information is ordered pursuant to a
subpoena or other final, non-appealable order from a court or governmental body
of competent jurisdiction, or (iv) such information has been made generally
available to the public other than by disclosure in violation of this Agreement
or any other agreement, and upon learning that disclosure of such information
concerning the Purchaser is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt written notice to the
Purchaser and allow the Purchaser, at the Purchaser’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information;
(m)    with a view to making available to the Purchaser the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the Commission that
may at any time permit the Purchaser to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 or any other rule of similar effect or (B) such date as all
of the Registrable Securities shall have been resold; (ii) file with the
Commission in a timely manner all reports and other documents required of the
Company under the 1934 Act; and (iii) furnish to the Purchaser upon request, as
long as the Purchaser owns any Registrable Securities, (A) a written statement
by the Company that it has complied with the reporting requirements of the 1934
Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K or
Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail the Purchaser of any rule or regulation
of the Commission that permits the selling of any such Registrable Securities
without registration; and
(n)    take all other reasonable actions necessary to expedite and facilitate
disposition by the Purchaser of all Registrable Securities pursuant to the
Registration Statement.
4.    Due Diligence Review; Information. The Company shall make available,
during normal business hours, for inspection and review by the Purchaser,
advisors to and representatives of the Purchaser (who may or may not be
affiliated with the Purchaser and who are reasonably acceptable to the Company),
all financial and other records, all Commission Documents (as defined in the
Purchase Agreement) and other filings with the Commission, and all other
corporate documents and properties of the Company as may be reasonably necessary
for the purpose of such review, and cause the Company’s officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by the Purchaser or any such representative, advisor or
underwriter in connection with each Registration Statement (including, without
limitation, in response to all questions and other inquiries reasonably made or
submitted by any of them), prior to and from time to time after the filing and
effectiveness of each Registration Statement for the sole purpose of enabling
the Purchaser and such representatives, advisors and underwriters and their
respective accountants and attorneys to conduct initial and ongoing due
diligence with respect to the Company and the accuracy of each Registration
Statement.
The Company shall not disclose material nonpublic information to the Purchaser,
or to advisors to or representatives of the Purchaser, unless prior to
disclosure of such information the Company identifies such information as being
material nonpublic information and provides the Purchaser, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and the Purchaser wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.
5.    Obligations of the Purchaser.
(a)    At least ten Business Days prior to the first anticipated filing date of
the Registration Statement for any registration under this Agreement, the
Purchaser will furnish to the Company a complete Stockholder Questionnaire. The
Company will notify the Purchaser of any information regarding the Purchaser
that the Company requires from the Purchaser other than the information
contained in the Selling Stockholder Questionnaire, if any, which shall be
completed and delivered to the Company promptly upon request and, in any event,
within three Business Days prior to the applicable anticipated filing date. The
Purchaser further agrees that it shall not be entitled to be named as a selling
securityholder in the Registration Statement or use the Prospectus for offers
and resales of Registrable Securities at any time, unless the Purchaser has
returned to the Company a completed and signed Selling Stockholder Questionnaire
and a response to any requests for further information as described in the
previous sentence. If the Purchaser of Registrable Securities returns a Selling
Stockholder Questionnaire or a request for further information, in either case,
after its respective deadline, the Company shall use its best efforts to take
such actions as are required to name the Purchaser as a selling security holder
in the Registration Statement or any pre-effective or post-effective amendment
thereto and to include (to the extent not theretofore included) in the
Registration Statement the Registrable Securities identified in such late
Selling Stockholder Questionnaire or request for further information. The
Purchaser acknowledges and agrees that the information in the Selling
Stockholder Questionnaire or request for further information as described in
this Section 5(a) will be used by the Company in the preparation of each
Registration Statement and hereby consents to the inclusion of such information
in each Registration Statement.
(b)    The Purchaser, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of the Registration Statement hereunder, unless
the Purchaser has notified the Company in writing of its election to exclude all
of its Registrable Securities from the Registration Statement.
(c)    The Purchaser agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or
(ii) the happening of an event pursuant to Section 3(h) hereof, the Purchaser
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities, until the
Purchaser is advised by the Company that such dispositions may again be made.
6.    Indemnification.
(a)    Indemnification by the Company. The Company will indemnify and hold
harmless the Purchaser and its officers, directors, managers, members,
employees, agents and representatives, their respective successors and assigns,
and each other Person, if any, who controls the Purchaser within the meaning of
the 1933 Act, and the officers, directors, managers, members, employees, agents
and representatives of each such Person (each, a “Purchaser Indemnified Party”),
from and against any losses, claims, damages, liabilities, obligations,
judgments, fines, penalties, charges, costs and expenses (including reasonable
attorney fees and costs of investigation) (collectively, “Losses”), to which
they may become subject under the 1933 Act or otherwise, arising out of,
relating to or based upon: (i) any untrue statement or alleged untrue statement
of any material fact contained in any Registration Statement, any preliminary
Prospectus, final Prospectus or other document, including any Blue Sky
Application (as defined below), or any amendment or supplement thereof or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading; (ii) any blue sky application or other document executed by the
Company specifically for that purpose or based upon written information
furnished by the Company filed in any state or other jurisdiction in order to
qualify any or all of the Registrable Securities under the securities laws
thereof (any such application, document or information herein called a “Blue Sky
Application”); (iii) any violation or alleged violation by the Company or its
agents of the 1933 Act, the 1934 Act or any similar federal or state law or any
rule or regulation promulgated thereunder applicable to the Company or its
agents and relating to any action or inaction required of the Company in
connection with the registration or the offer or sale of the Registrable
Securities pursuant to any Registration Statement; or (iv) any failure to
register or qualify the Registrable Securities included in any such Registration
Statement in any state where the Company or its agents has affirmatively
undertaken or agreed in writing that the Company will undertake such
registration or qualification on the Purchaser’s behalf and will reimburse the
Purchaser Indemnified Parties for any legal or other expenses reasonably
incurred by them in connection with investigating, preparing or defending any
such Losses; provided, however, that the Company will not be liable in any such
case if and to the extent, but only to the extent, that any such Losses arise
out of or are based upon an untrue statement or alleged untrue statement or
omission or alleged omission so made in conformity with information furnished by
the Purchaser or any such controlling Person in writing specifically for use in
such Registration Statement or Prospectus.
(b)    Indemnification by the Purchaser. The Purchaser agrees to indemnify and
hold harmless, to the fullest extent permitted by law, the Company, its
directors, managers, officers, employees, agents and representatives and each
Person who controls the Company (within the meaning of the 1933 Act) and the
officers, directors, managers, members, employees, agents and representatives of
each such Person, from and against any Losses to which they may become subject
under the 1933 Act or otherwise, arising out of, relating to or based upon any
untrue statement of a material fact or any omission of a material fact required
to be stated in the Registration Statement or Prospectus or preliminary
Prospectus or amendment or supplement thereto or necessary to make the
statements therein not misleading, to the extent, but only to the extent that
such untrue statement or omission is contained in any information furnished in
writing by the Purchaser to the Company specifically for inclusion in the
Registration Statement or Prospectus or amendment or supplement thereto. In no
event shall the liability of the Purchaser, when combined with all the amounts
paid or payable by the Purchaser pursuant to Section 6(d), be greater in amount
than the dollar amount of the proceeds (net of all expenses paid by the
Purchaser in connection with any claim relating to this Section 6 and the amount
of any damages the Purchaser has otherwise been required to pay by reason of
such untrue statement or omission) actually received by the Purchaser from the
sale of the Registrable Securities included in the Registration Statement giving
rise to such indemnification obligation.
(c)    Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim, action, suit or proceeding with respect to which it seeks
indemnification following such Person’s receipt of, or such Person otherwise
become aware of, the commencement of such claim, action, suit or proceeding and
(ii) permit such indemnifying party to assume the defense of such claim, action,
suit or proceeding with counsel reasonably satisfactory to the indemnified
party; provided, however, that any Person entitled to indemnification hereunder
shall have the right to employ separate counsel and to participate in the
defense of such claim, but the fees and expenses of such counsel shall be at the
expense of such Person unless (a) the indemnifying party has agreed to pay such
fees or expenses, or (b) the indemnifying party shall have failed to assume the
defense of such claim and employ counsel reasonably satisfactory to such Person
or (c) in the reasonable judgment of any such Person, based upon written advice
of its counsel, a conflict of interest exists between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person); and provided, further, that the failure or delay of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure or delay to give notice shall materially adversely affect the
indemnifying party in the defense of any such claim or litigation. It is
understood that the indemnifying party shall not, in connection with any
proceeding in the same jurisdiction, be liable for fees or expenses of more than
one separate firm of attorneys at any time for all such indemnified parties. No
indemnifying party will, except with the consent of the indemnified party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.
(d)    Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations. No
Person guilty of fraudulent misrepresentation within the meaning of Section
11(f) of the 1933 Act shall be entitled to contribution from any Person not
guilty of such fraudulent misrepresentation. In no event shall the contribution
obligation of the Purchaser, when combined with all the amounts paid or payable
by the Purchaser pursuant to Section 6(b), of Registrable Securities be greater
in amount than the dollar amount of the proceeds (net of all expenses paid by
such holder in connection with any claim relating to this Section 6 and the
amount of any damages such holder has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission)
actually received by the Purchaser upon the sale of the Registrable Securities
giving rise to such contribution obligation. The indemnity and contribution
agreements contained in this Section are in addition to any other rights or
remedies that any indemnified party may have under applicable law, by separate
agreement or otherwise.
7.    Miscellaneous.
(a)    Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Purchaser. The Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company shall have obtained the written consent to such amendment,
action or omission to act, of the Purchaser. Either party may, only by an
instrument in writing, waive compliance by the other party with any term or
provision hereof on the part of such other party to be performed or complied
with. No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor will any single or partial
exercise of any right or power, or any abandonment or discontinuance of steps to
enforce such right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The waiver by either party of a breach
of any term or provision hereof shall not be construed as a waiver of any
subsequent breach. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have hereunder.
(b)    Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 7.4 of the Purchase Agreement.
(c)    Assignments and Transfers by Purchaser. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Purchaser and its
successors and assigns. The Purchaser may transfer or assign, in whole or from
time to time in part, to one or more Persons its rights hereunder in connection
with the transfer of Registrable Securities by the Purchaser to such Person,
provided that the Purchaser complies with all laws applicable thereto and
provides written notice of assignment to the Company promptly after such
assignment is effected.
(d)    Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Purchaser, provided, however, that in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Registrable Securities”
shall be deemed to include the securities received by the Purchaser in
connection with such transaction unless such securities are otherwise freely
tradable by the Purchaser after giving effect to such transaction.
(e)    Benefits of the Agreement. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
(f)    Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.
(g)    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
(h)    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.
(i)    Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
(j)    Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
(k)    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in the City
of New York, for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby. Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement. Each of
the parties hereto irrevocably consents to the jurisdiction of any such court in
any such suit, action or proceeding and to the laying of venue in such court.
Each party hereto irrevocably waives any objection to the laying of venue of any
such suit, action or proceeding brought in such courts and irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.
(l)    No Inconsistent Agreements. Neither the Company nor any of its
subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Purchaser in this Agreement or otherwise
conflicts with the provisions hereof. Neither the Company nor any of its
subsidiaries has previously entered into any agreement granting any registration
rights with respect to any of its securities to any Person that have not been
satisfied in full.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized officers as of the
date first above written.
The Company:            HARTE HANKS, INC.




By:_________________________
Name:
Title:









The Purchaser:            WIPRO, LLC




By:_______________________________
Name:
Title:







Exhibit A
SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE
The undersigned holder of shares of the common stock, par value $1.00 per share
of Harte Hanks, Inc. (the “Company”), understands that the Company intends to
file with the Securities and Exchange Commission a registration statement on
Form S-3 (the “Resale Registration Statement”) for the registration and the
resale under Rule 415 of the Securities Act of 1933, as amended (the “Securities
Act”), of the Registrable Securities in accordance with the terms of a certain
Registration Rights Agreement by and among the Company and Wipro, LLC, dated as
of _________ __, 2018 (the “Agreement”). All capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Agreement.
In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Agreement
(including certain indemnification provisions, as described below). Holders must
complete and deliver this Notice and Questionnaire in order to be named as
selling stockholders in the Prospectus. Holders of Registrable Securities who do
not complete, execute and return this Notice and Questionnaire within five
Trading Days following the date of the Agreement (1) will not be named as
selling stockholders in the Resale Registration Statement or the Prospectus and
(2) may not use the Prospectus for resales of Registrable Securities.
Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.
NOTICE
The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration Statement.

QUESTIONNAIRE
a)    
Name:
 
(1)    Full Legal Name of Selling Stockholder:


   


 
(2)    Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:


   


 
(3)    Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):


b)    
Address for Notices to Selling Stockholder:
 
   
   
   
Telephone:   
Fax:   
Contact Person:   
E-mail address of Contact Person:   


c)    
Beneficial Ownership of Registrable Securities Issuable Pursuant to the Purchase
Agreement:


 
(1)    Type and Number of Registrable Securities beneficially owned and issued
pursuant to the Agreement:


   
   
   


 
(2)    Number of shares of Common Stock to be registered pursuant to this Notice
for resale:


   
   
   


d)    
Broker-Dealer Status:


 
(1)    Are you a broker-dealer?


Yes ¨ No ¨


 
(2)    If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?


Yes ¨ No ¨


 
Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.
 
(3)    Are you an affiliate of a broker-dealer?


Yes ¨ No ¨


 
Note: If yes, provide a narrative explanation below:


   
   
   


 
(4)    If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?


Yes ¨ No ¨


 
Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.
e)    
Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.


 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.


Type and amount of other securities beneficially owned:


   
   


f)    
Relationships with the Company:


Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.


State any exceptions here:


   
   


g)    
Plan of Distribution:


The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.


State any exceptions here:


   
   







***********
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder and pursuant to the Agreement shall be made in
writing, by hand delivery, confirmed or facsimile transmission, first-class mail
or air courier guaranteeing overnight delivery at the address set forth below.
In the absence of any such notification, the Company shall be entitled to
continue to rely on the accuracy of the information in this Notice and
Questionnaire.
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.
By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.
I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.


Dated: ___________________
BENEFICIAL OWNER




By:   
Name:
Title:




















